               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UTICA MUTUAL INSURANCE CO.,                       CIVIL ACTION
        Plaintiff,

       v.                                         No. 18-3959

VOEGELE MECHANICAL, INC., et al., :
        Defendants.

                                    ORDER

       AND NOW, this 15th day of October 2019, upon consideration of Plaintiff

Utica Mutual Insurance Company's Motion for Summary Judgment (ECF No. 30),

Defendant McDonald Building Company's Motion for Summary Judgment (ECF

No. 31), the Responses in Opposition (ECF Nos. 32 & 33), the letters addressing

additional case law (ECF Nos. 40 & 42), and Oral Argument held on July 12,

2019, it is hereby ORDERED that Plaintiff Utica Mutual Insurance Company's

Motion for Summary Judgment (ECF No. 30) is GRANTED and Defendant

McDonald Building Company's Motion for Summary Judgment (ECF No. 31) is

DENIED. All matters having been disposed of, the Clerk of Court is directed to

close this matter.
